               IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

DANIEL ERIC COBBLE, GDC #758572, )
                                   )
     Petitioner,                   )
                                   )
           v.                      ) CIVIL ACTION NO.: 2:19-CV-906-WHA
                                   )
SUMTER COUNTY JAIL GEORGIA, et al, )
                                   )
     Respondents.                  )

                                     ORDER

      This 28 U.S.C. § 2241 petition for writ of habeas corpus is before the court on the

November 26, 2019 Recommendation of the Magistrate Judge (Doc. #3). Upon review of

the Recommendation, and after an independent review of the file, it is

      ORDERED that:

      1. The Recommendation of the Magistrate Judge is ADOPTED;

      2. This case is DISMISSED without prejudice for lack of jurisdiction.

      A separate Final Judgment will be entered.

      DONE this 18th day of December, 2019.



                                         /s/ W. Harold Albritton
                                   SENIOR UNITED STATES DISTRICT JUDGE
